Citation Nr: 0639662	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  05-09 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for sinus bradycardia.




ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel










INTRODUCTION

The veteran served on active duty from September 1997 to 
February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.



FINDINGS OF FACT

The veteran does not currently have a disability or disease 
manifested by sinus bradycardia.


CONCLUSION OF LAW

A disability or disease manifested by sinus bradycardia was 
not incurred in or aggravated by service nor may it be 
presumed to have been incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by December 2003 and March 2006 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the December 2003 and March 2006 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete her claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in December 2003, prior to 
the adjudication of the claim in May 2004.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the December 2003 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records and VA 
examination reports dated in December 2003.  Notably, the 
veteran has not identified any further outstanding and 
relevant evidence in response to the March 2006 VCAA letters.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, such as cardiovascular disease, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Beginning in 2000, service medical records demonstrate 
complaints of transient spells of palpitations; on occasion, 
she experienced a racing heart beat or it occasionally 
skipped a beat.  In June 2000, her palpitations were 
characterized as brief, self limited, and asymptomatic.  
Holter studies performed in June 2000 demonstrated no 
supraventricular tachycardia, irregular rhythm, or pauses.  
There were occasional premature atrial contractions (PACs).  
Overall, the studies were considered normal.  In October 
2002, an electrocardiogram demonstrated sinus bradycardia, 
otherwise it was within normal limits.  In January 2003, 
although it was noted that she had sinus bradycardia, it was 
not considered disabling and she was held qualified for 
service.  At that time, an electrocardiogram, an 
echocardiogram, and a stress test were within normal limits.  

In December 2003, the veteran was afforded a predischarge VA 
examination.  Examination of her cardiovascular system 
revealed no murmurs or enlargement.  The veteran also had a 
regular sinus rhythm.  The examiner heard no premature 
ventricular contractions (PVCs).  The veteran was 
normotensive.  She was diagnosed as having sinus bradycardia 
with occasional premature ventricular contractions.  A chest 
x-ray was normal.  The examiner commented that this condition 
was not unusual in an athletic heart and that the veteran did 
an extreme amount of exercising.  

In light of the aforementioned medical evidence, service 
connection for sinus bradycardia is not warranted.  The 
evidence does not support a finding that the veteran's sinus 
bradycardia has resulted in a current disability.  While the 
veteran was diagnosed as having sinus bradycardia during 
service, the service medical records do not document a 
chronic disability manifested by the sinus bradycardia.  
Moreover, there is no post-service medical evidence of record 
that demonstrates a current cardiovascular disability related 
to the veteran's sinus bradycardia.  As such, a grant of 
service connection is not justified.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Accordingly, the Board finds that the record lacks competent 
and probative evidence of a diagnosis of a current disability 
resulting from the veteran's sinus bradycardia.  If there is 
no current diagnosis, service connection cannot be 
established.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer, 3 Vet. App. at 225.  Therefore, the Board 
finds that the preponderance of the evidence is against 
service connection for sinus bradycardia.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to service connection for sinus bradycardia  is 
denied.




____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


